Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. 
The applicant contends
Claims 1, 3, 6, 7, 8, 9, 10, 11 and 14-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Lopatka, et al. (US Publication No.: 2019/0043489) ("Lopatka"). Withdrawal of this rejection is respectfully requested for at least the following reasons. 
Claim 1 has been amended to recite "processing the sound scores... "wherein applying the temporal structure constraint comprises processing the sound class scores to determine whether a consistency constraint is met over the sequence of frames". The amendments to claim 1 are supported by at least Paragraph [0026] of the Specification as originally filed which describes how "[a]pplying the temporal structure constraint may comprise applying a consistency constraint to the sound class scores over a sequence of multiple frames". Lopatka does not disclose "applying a temporal structure constraint to the sound class scores to generate the sound class decision, wherein applying the temporal structure constraint comprises processing the sound class scores to determine whether a consistency constraint is met over the sequence of frames", as recited in amended claim 1. 
On pages 7-8 of the previous response filed on 21 March 2022 ("Previous Response"), it was asserted that Lopatka does not disclose the application of a temporal restraint that comprises processing of a sequence of frames, as recited in claim 1 (as previously pending). In response, the Final Action asserts the following: 
[This] limitation merely recites the processing of sequence frames is performed in order to determine whether the constraint is met. Such limitation does not specify how the sequence of frames are processed nor what is performed in order to process the sequence of frames nor how or what is performed in order to determine whether the constraint is met. The recited claimed language also fails to include language indicating what is constituted as a temporal structure constraint [Final Action, Page 3]. 
In view of this assertion by the Final Action, claim 1 has been amended to explicitly recite that "wherein applying the temporal structure constraint comprises processing the sound class scores to determine whether a consistency constraint is met over the sequence of frames" (emphasis added). Several examples of such a consistency constraint are given in paragraph [0026] of the Specification. It is respectfully submitted that one of ordinary skill would interpret the term "consistency constraint", as recited in amended claim 1, to mean a constraint that requires a specified degree of consistency between the sound class scores of the frames in the sequence of frames, as this is the ordinary meaning, and industry standard usage for the term "consistency constraint". The sound class scores are numerical values, such as, for example, probabilities or distances (Spec. Par. [0021]), so the skilled person would understand that the consistency of sound class scores can easily be quantified. 
Further, amended claim 1 explicitly recites how the sequence of frames is processed (the sound class scores are what is processed), what is performed in order to process the sequence of frames (the degree of consistency between the sound class scores is made to meet a consistency constraint), and what is performed in order to determine whether the constraint is met (the degree of consistency between sound class scores is measured). There is nothing in Lopatka that provides these details. Further, as noted, the Final Action states that claim 1 (as pending in the Previous Response), did not clarify "what is constituted as a temporal structure constraint". It would be immediately clear and unambiguous to one of ordinary skill in the art what the term "consistency constraint", means, generally, namely a constraint requiring a certain degree of consistency, so that the amended claim clarifies this point as well. 
FIG. 7 of Lopatka illustrates a method of processing event scores. In Lopatka, the scores of non-target events 704 are aggregated (Par. [0038]) and the difference is calculated between the target event score 702 and the aggregate of the non-target event scores (Par. [0039]). This difference is plotted as line 752 in plot 750 of FIG. 7 of Lopatka. The difference plot 752 is smoothed according to an exponential with decay constant a "to disregard short-term, primarily random, variability of the output scores" (Lopatka, Par. [0040]). The result is the smoothed difference plot 754 in plot 750 of FIG. 7 of Lopatka. The smoothed plot of Lopatka is compared to an event score threshold 756, and an event detection is generated "when the smoothed difference 754 exceeds the selected threshold 756". The exponential smoothing described in Lopatka does not fall within the scope of the broadest reasonable interpretation of determining whether a consistency constraint is met over the sequence of frames, as recited in amended claim 1 (emphasis added). 
In Lopatka, the threshold 756 is an event score threshold, not a measure of consistency between frames in the sequence. Indeed, the data processing disclosed in paragraphs [0038]- [0041] of Lopatka does not disclose any measurement of consistency between frames, in contrast to amended claim 1. While the exponential smoothing process is generally intended to make the event scores more consistent by disregarding short-term variation, the threshold does not -9- measure this. Additionally, the event score threshold 756 is not a constraint, as the data is not adjusted to apply a constraint that the threshold must be met. If the threshold is not met then no event detection is generated, but the data is not constrained to meet the event score threshold, in contrast to amended claim 1. Finally, it is noted that the smoothed difference 754 of Lopatka is always generated, regardless of how smooth the raw data 752 is to begin with. In Lopatka, there is no step of checking whether a particular degree of consistency between event scores is met already, or determining whether exponential smoothing is required. Therefore, the exponential smoothing step of Lopatka cannot be considered to be part of applying a constraint, as recited in amended claim 1, as exponentially smoothing the data is merely an automatic processing step that is always performed. There is no consideration of smoothing only if required to meet a particular constraint on the consistency between event scores, in contrast to amended claim 1. Accordingly, Lopatka does not disclose the applying operation recited in amended claim 1. Therefore, Lopatka does not anticipate amended claim 1. Consequently, amended claim 1, as well as claims 3, 6, 7, 8, 9, 10, 11 and 14-18 depending therefrom, should be patentable over the cited art. 
Claims 19 and 20 have been amended in a manner similar to claim 1. Thus, for reasons similar to those explained with respect to amended claim 1, amended claims 19 and 20 should be patentable over the cited art. 
In view of the foregoing, claims 1, 3, 6, 7, 8, 9, 10, 11 and 14-20 should be patentable over the cited art. Thus, withdrawal of this rejection is respectfully requested.
 
IV. Rejection of Claims 12 and 13 Under 35 U.S.C. §103 
Claims 12 and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Lopatka in view of McLaughlin, et al. (Title: Continuous robust sound event classification using time- frequency features and deep learning) ("McLaughlin"). Claims 12 and 13 depend from amended claim 1 and are patentable for at least the same reasons as amended claim 1, and for the specific elements recited therein. Additionally, in rejecting claims 12 and 13, the Examiner relies on McLaughlin for McLaughlin's description of a Viterbi algorithm (See Final Action, Page 16). 
However, the addition of McLaughlin does not make up for the deficiencies of Lopatka explained with respect to amended claim 1, from which claims 12 and 13 depend. Accordingly, claims 12 and 13 are not made obvious to one of ordinary skill in the art by McLaughlin taken in view of Lopatka. Thus, claims 12 and 13 should be patentable over the cited art and withdrawal of this rejection is respectfully requested.
The examiner disagrees. The recited claimed language has been amended to “wherein applying the temporal structure constraint comprises processing the sound class scores to determine whether a consistency constraint is met over the sequence of frames”. 
As indicated in the office action, Lopatka et al discloses applying the temporal structure constraint as follows: 
DNN classifier outputs that outputs a plurality of scores. (Fig. 2, label 230) The plurality of scores are used to calculate a difference between the target event score (label 0) and the aggregation of the non-target event scores (labels 1-7) shown in Fig. 7, label 700. A smooth score is calculated by applying a smoothing constant to a difference score and using past smooth score in order to “disregard short-term, primarily random, variability of the output scores”. (paragraph 40) This indicates that the difference score is smooth in order to eliminate some information. Fig. 7, label 750,754 shows the smoothed difference. Label 754 is shown with less variations as shown in label 752, the original difference score. The smoothed difference is compared to a threshold as shown in fig. 7, label 756,754, paragraph 41. Paragraph 42 discloses “The threshold rate calculation circuit 810 is configured to determine the number of times that the smoothed score exceeds the threshold in a fixed time window (e.g., 1 second) and to generate an event detection, 150, 170, if the number exceeds a rate threshold, for example 10 times in a 1 second window.” Fig. 7 shows the smoothed difference is above threshold over a sequence of times or frames. (Note: Paragraph 38 discloses the graph of Fig. 7 shows scores vs time (frame) for each of the 8 labeled events. This indicates the window mentioned in paragraph 42 can include more than one time or frame given the smoothed difference is above the threshold shown in Fig. 7, label 752,756.) Such indicates the threshold is used to determine how consistent the smoothed difference is above the threshold. As per such paragraph, such consistency is used to generate an event detection 150,170 as shown in Fig. 2. 
VI. New Claim 21 
New claim 21 recites that "applying the temporal structure constraint comprises one or more of (i) requiring that a specified number or proportion of the sequence of frames have a similar sound class score; (ii) requiring that a specified number or proportion of the sequence of frames have the same sound class decisions; (iii) requiring that a consistency metric is satisfied for the sequence of frames; or (iv) processing the sound class scores of the sequence of frames using a process which is responsive to a history of the sound class scores". New claim 21 is supported by at least paragraph [0026] of the Specification. 
New claim 21 depends from amended claim 1 and is patentable for at least the same reasons as amended claim 1. This notwithstanding, the subject matter recited in new claim 21 is not disclosed or suggested by the cited art. For example, options (i) to (iii) of new dependent claim 21 all recite "requiring" that a particular condition is met by the sequence of frames and associate sound scores. As discussed with regard to amended claim 1, Lopatka merely discloses a process of exponential smoothing generally intended to reduce random variation, and does not disclose any step requiring that a particular condition is met, in contrast to new claim 21. In particular, if the threshold 756 disclosed in Lopatka paragraph [0041] and FIG. 7 is not met, an event detection is not generated, but the data is not re-processed to require that the threshold be met, in contrast to options (i) to (iii) of new claim 21. Thus, none of the cited art discloses or suggests options (i) to (iii) of new claim 21 to one of ordinary skill in the art. 
Furthermore, regarding option (iv) of new claim 21, Lopatka does not disclose or suggest any process that is executed in "response to a history of the sound class scores" in contrast to the processing of the sounds class scores, as recited in new claim 21. In particular, the smoothing equation disclosed by paragraph [0040] of Lopatka has only a single parameter, a. This parameter of Lopatka is set in advance of the smoothing process according to general considerations of the desired effect of smoothing (Lopatka paragraph [0040]: "[b]y setting a to a value closer to 1 (e.g. a = 0.999) the backend processing circuit can be tuned to react to longer events"). However, Lopatka does not disclose any process in which the value of a changes in response to a history of the sound class scores, in contrast to option (iv) of new claim 21. Accordingly, none of the cited art, including Lopatka, discloses or suggests the subject matter of option (iv) of new claim 21. 
In view of the foregoing, it is respectfully submitted that none of the cited art anticipates new claim 21 or renders new claim 21 obvious to one of ordinary skill in the art. Thus, new claim 21 is patentable. Therefore, consideration and allowance of new claim 21 is respectfully requested. 

The examiner disagrees. Regarding claim 21, Lopatka et al discloses the recited limitation of “applying the temporal structure constraint comprises one or more of …. (iii) requiring that a consistency metric is satisfied for the sequence of frames …”. (Fig. 7, label 756, time(frame) and paragraph 42,38 determining a smoothed difference over a sequence of frames or times. The smoothed difference is compared to a threshold to generate an event detection, 150,170, if the number exceeds a rate threshold, for example 10 times in a 1 second window." Such indicates a measurement of consistency metric (rate threshold) is satisfied (above the threshold) for the sequence of frames (smoothed difference over a sequence of frames are compared to the threshold to generate an event detection, 150,170).)
Due to the rebuttal above, the office action stands as previously stated with consideration of amendments under AFCP 2.0 as indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA WONG/Primary Examiner, Art Unit 2655